Citation Nr: 1421962	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  11-28 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a seizure disability, to include an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty for training from May 2002 to September 2002 and on active military duty from March 2003 to June 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Witchita, Kansas. In that decision, the RO denied a claim of service connection for a seizure disability. In November 2012, the RO denied a claim of service connection for seizures as a symptom of "Gulf War Syndrome." The Board has characterized the issue on the title page to accurately reflect the claim. 

In June 2012, the Veteran testified before the undersigned at a Board hearing. A copy of the transcript has been reviewed and is in the file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required. 


REMAND

The Veteran has not been afforded a VA examination and/or opinion. The Board finds this development is necessary in order to adjudicate the claim. See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Also, in a February 2011 phone call with a VA employee, the Veteran stated that he was applying for Social Security Administration (SSA) disability benefits. All federal records should be associated with the file. 38 C.F.R. § 3.159(c)(2) (2013). 



Accordingly, the case is REMANDED for the following action:

1. Obtain records pertaining to the Veteran's claim for SSA disability benefits. If unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2013). 

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed seizure disability or undiagnosed illness (see 38 C.F.R. § 3.317).  A copy of this remand and the claims file should be provided to the opinion writer in conjunction with the examination.  

The examiner should characterize all claimed disabilities as one of the following: 

* An undiagnosed illness;  

* A diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology (to include a functional gastrointestinal disability); 

* A diagnosable chronic multi-symptom illness with a partially explained etiology (for example, diabetes mellitus); or 

* A disease with a clear and specific etiology (for example, a seizure disability).  

If a seizure disability (or any other disease with a partially explained or clear and specific etiology) is diagnosed, the examiner should state whether it as least as likely as not that disability is caused by or related to service. 

If the signs and symptoms present are not characteristic of a known clinical diagnosis, the physician should state this fact. 

The examiner should give the reasons for the opinion given and support the reasons with accurate facts.  

3. Readjudicate the claim. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013). 

